United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF COMMERCE, PATENT &
TRADEMARK OFFICE, Arlington, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-447
Issued: September 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 3, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ January 15 and October 22, 2008 decisions, denying her schedule
award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this appeal.
ISSUE
The issue is whether appellant has established that she is entitled to a schedule award for
permanent impairment to her upper extremities due to her accepted condition of bilateral wrist
tendinitis.
FACTUAL HISTORY
On June 8, 2001 appellant, then a 48-year-old secretary, filed an occupational disease
claim alleging that she developed tendinitis in both wrists due to repetitive job activities. She

stopped working on May 21, 2001. The Office accepted appellant’s claim for bilateral wrist
tendinitis.
Appellant sought treatment from Dr. Stuart L. Davidson, a Board-certified orthopedic
surgeon. On September 15, 2006 Dr. Davidson opined that she was disabled as a result of her
accepted injury and that her disability was permanent. He stated that appellant continued to
experience pain related to severe tendinitis of her shoulders, wrists and hands, as well as arthritis
and radiculopathy.
In an October 9, 2006 second opinion report, Dr. Havinder Pabla, a Board-certified
orthopedic surgeon, opined that appellant’s work-related tendinitis had resolved and that she was
able to return to full-time employment with no restrictions related to her accepted condition. His
examination revealed no atrophy of the thenar hypothenar intrinsic muscles in the wrists
bilaterally. In the right wrist, there was tenderness over the dorsal surface of the radio carpal
joint. Grip and pinch strength were normal. Range of motion (ROM) testing revealed:
dorsiflexion -- 70 degrees; volar flexion -- 60 degrees; ulnar and radial deviations were 30 and 20
degrees respectively; pronation and supination were normal, equal and symmetrical. In the left
wrist, there was no tenderness over the anatomical snuff box, distal radioulnar joint, ulnar stylon
processor or proximal carpal row. ROM testing revealed: dorsiflexion -- 70 degrees; volar
flexion -- 70 degrees; pronation and supination -- 80 degrees; ulnar and radial deviations -- 30
and 20 degrees respectively. Phalen, Allen and Finklestein tests were negative. Tinel sign was
negative. Median nerve compression test was normal. The flexor digitorum profundus and
superficialis functions were intact. Dr. Pabla noted that appellant had numerous subjective
complaints, but that neither his examination nor recent x-rays revealed any significant
abnormality. He opined that she had no residuals from her accepted condition of tendinitis of the
wrists.
The Office found a conflict in medical opinion between Dr. Davidson and Dr. Pabla as to
whether appellant continued to experience residuals from her accepted work-related bilateral
wrist tendinitis and, if so, whether the residuals were disabling. It referred appellant, to
Dr. Edward G. Alexander, a Board-certified orthopedic surgeon, for an impartial medical
examination in order to resolve the conflict. In a January 3, 2007 report, Dr. Alexander opined
that her accepted condition of bilateral wrist tendinitis had fully resolved. Examination revealed
full ROM of the elbows, wrists, hands and fingers. Finklestein, Phalen and Tinel tests were
negative. Dr. Alexander found no evidence of neural deficits, radiculopathy or peripheral
neuropathy.
By decision dated April 11, 2007, the Office terminated appellant’s medical and wageloss benefits based on Dr. Alexander’s referee opinion. It found that the evidence established
that she had no residuals from her accepted condition.
On April 3, 2007 appellant submitted a claim for a schedule award. She submitted
numerous reports from Dr. Davidson, who continued to opine that she was disabled. On
January 19, 2007 Dr. Davidson indicated that appellant’s symptoms of bilateral shoulder, arm,
hand and wrist pain had worsened and that she had restricted ROM in both shoulders. On
February 8 and March 1, 2007 he reported continuing pain in those areas, as well as numbness
and tingling in the wrists and hands and some weakness in the hands. Subsequent follow-up

2

reports through August 1, 2007 reflect appellant’s continued complaints of upper extremity pain
and Dr. Davidson’s opinion that she remained disabled. None of Dr. Davidson’s reports
contained detailed examination findings or an opinion as to the degree of appellant’s permanent
impairment as a result of her accepted injury.
The Office forwarded the medical file and a statement of accepted facts to the district
medical adviser for review and an opinion as to whether appellant had any permanent
impairment of a scheduled member as a result of her accepted injury. In a December 31, 2007
report, the medical adviser indicated that he had reviewed the entire medical record, including
reports from Drs. Davidson, Pabla and Alexander. He noted that there were no significant
findings on x-ray or neurodiagnostic studies of the upper extremity. Based upon the normal
examination findings of Dr. Alexander and Dr. Pabla and normal diagnostic studies, the medical
adviser concluded that appellant had a zero percent impairment of her upper extremities as a
result of the accepted condition of bilateral wrist tendinitis.
In a January 15, 2008 decision, the Office denied appellant’s request for a schedule
award. It found that the evidence failed to demonstrate that she sustained a permanent,
measurable scheduled impairment due to the accepted condition.
On February 4, 2008 appellant requested an oral hearing. On June 30, 2008 she modified
her request to a review of the written record.
Appellant submitted an April 30, 2007 report from Dr. Davidson, which reflected
diagnoses of adhesive capsulitis of the shoulders, bilateral tendinitis of the wrists and hands,
bilateral carpal tunnel syndrome and depressive disorder. Dr. Davidson stated that she had
“generalized weakness” in both hands, noting that her grip strength on the right was 30 percent
less than on the left. He indicated that she was in constant, severe pain. The report provided
ROM measurements for the fingers. Dr. Davidson stated that appellant had reached maximum
medical improvement as of the date of his report.
Appellant submitted follow-up reports from Dr. Davidson, from September 7, 2007
through February 11, 2008, reflecting her continued complaints of bilateral hand pain. The
record also contains an April 15, 2008 functional capacity evaluation (FCE) and supporting
documentation. In a summary report, Carla M. Jaspers, “MS,OTR/L” stated that testing was
attempted, but was terminated due to appellant’s complaints of pain. Testing that, was
performed included an EPIC hand function sort, which was “used to quantify an individual’s
perception of her ability to perform work tasks. The responses on this instrument can be used to
test the reliability/accuracy of a client’s subjective reports of ability and limitation.” Testing
reflected that appellant perceived herself as meeting the physical requirements for less than
sedentary-strength work according to Department of Labor standards.
In a July 21, 2008 letter, appellant’s representative contended that the April 15, 2008
FCE demonstrated a measured impairment to her hands, stating that “the EPIC hand function
sort was restricted.” Thus, he argued that the Office’s schedule award decision should be
reversed.

3

By decision dated October 22, 2008, an Office hearing representative affirmed the
January 15, 2008 decision, denying appellant’s request for a schedule award.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) (5th ed. 2001) has been adopted by the Office for
evaluating schedule losses and the Board has concurred in such adoption.2
Not all medical conditions accepted by the Office result in permanent impairment to a
scheduled member.3 It is the claimant’s burden to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of an employment injury.4 Office
procedures provide that, to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of maximum medical improvement), describes the
impairment in sufficient detail to include, where applicable, the loss in degrees of active and
passive motion of the affected member or function, the amount of any atrophy or deformity,
decreases in strength or disturbance of sensation or other pertinent description of the impairment
and the percentage of impairment should be computed in accordance with the A.M.A., Guides.5
This description must be in sufficient detail so that the claims examiner and others reviewing the
file will be able to clearly visualize the impairment with its restrictions and limitations.6
ANALYSIS
The issue is whether appellant established that she has a permanent impairment of her
upper extremities due to her accepted condition of tendinitis of the wrists. The Board finds that

1

5 U.S.C. §§ 8101-8193. See 5 U.S.C. § 8107.

2

See 20 C.F.R. § 10.404; R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

3

Thomas P. Lavin, 57 ECAB 353 (2006).

4

Tammy L. Meehan, 53 ECAB 229 (2001).

5

J.P., 60 ECAB ___ (Docket No. 08-832, issued November 13, 2008); see also Federal (FECA) Procedure
Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6 (August 2002).
6

Federal (FECA) Procedure Manual, supra note 5. See John H. Smith, 41 ECAB 444, 448 (1990); Alvin C.
Lewis, 36 ECAB 595, 596 (1985).

4

the medical reports submitted in support of her claim are not sufficient to establish that she
sustained any permanent impairment due to her accepted condition.
Appellant’s attending physician, Dr. Davidson, opined consistently that appellant
experienced constant pain and numbness due to her wrist tendinitis and that she was disabled
partly due to her accepted condition. However, he did not provide sufficient detail to enable an
Office medical adviser or the Board, to visualize any permanent impairment.7 Dr. Davidson’s
reports were general in nature and did not contain detailed findings on examination from which a
determination could be made as to whether appellant had a permanent impairment of her upper
extremities as derived under the standards of the A.M.A., Guides,8 which are based primarily on
loss of range of motion.9 To this extent, it provides specific tables and figures exemplifying the
types of tests and evaluations that may be performed to properly determine impairment.10
However, Dr. Davidson did not include any range of motion evaluations of the wrists.
Moreover, none of his reports contained an opinion supporting that appellant’s accepted
condition caused any permanent impairment to a scheduled member of the body.
The record contains an April 15, 2008 FCE, which was conducted by Ms. Jaspers,
“MS,OTR/L.” Appellant’s representative contends that the FCE demonstrated a measured
impairment to appellant’s hands, stating that “the EPIC hand function sort was restricted.”
However, the April 15, 2008 FCE is insufficient to establish appellant’s entitlement to a schedule
award. As there is no evidence that the report was signed by an individual that qualifies as a
physician under the Act, the Board finds that it does not constitute probative medical evidence.11
Moreover, the EPIC hand function sort, on which appellant’s representative relies, was not used
to evaluate appellant’s permanent impairment, but rather was “used to quantify an individual’s
perception of her ability to perform work tasks.” The Board also notes that testing was
terminated due to appellant’s complaints of pain, and the evaluation was not completed. For all
of these reasons, the April 15, 2008 FCE lacks probative value.
On appeal, appellant’s representative also contends that the Office erred by ignoring the
evidence, which he alleged was encompassed in the FCE, that her wrist condition had not

7

See A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009) (an impairment description must be in
sufficient detail so that the claims examiner and others reviewing the file will be able to clearly visualize the
impairment with its restrictions and limitations). See also Joseph D. Lee, 42 ECAB 172 (1990).
8

The Board notes that Dr. Davidson’s April 30, 2007 report provided ROM measurements for the fingers;
however, he provided no measurements for the wrists; nor did he provide any explanation as to how diminished
ROM in the fingers was causally related to her accepted wrist condition.
9

See Tammy L. Meehan, 53 ECAB 229 (2001); August M. Buffa, 12 ECAB 324 (1961).

10

See, e.g., A.M.A., Guides 516-17, page 436-37.

11

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a “physician” as defined in 5 U.S.C. § 8101(2). Section 8101(2) provides as
follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathis practitioners within the scope of their practice as defined by state law.” See Merton J. Sills,
39 ECAB 572, 575 (1988).

5

resolved. The representative’s argument is without merit. The Office hearing representative
considered the April 15, 2008 FCE, but determined that it was of diminished probative value as
the testing was prematurely terminated. Moreover, restrictions noted in the EPIC hand function
sort did not objectively measure impairment in the use of appellant’s hands, as argued by her
representative; rather, they subjectively described her limitations. Finally, the hearing
representative’s decision was based on its finding that the evidence did not contain a medical
opinion that appellant had a permanent partial impairment of either upper extremity.
While appellant has not submitted any probative medical evidence supporting her
schedule award request, reports from Dr. Pabla and Dr. Alexander dated October 9, 2006 and
January 3, 2007 provided detailed findings on examination, including ROM measurements.
Dr. Pabla noted that appellant had numerous subjective complaints, but that neither his
examination nor recent x-rays revealed any significant abnormality. He opined that appellant
had no residuals from her accepted condition of tendinitis of the wrists. Dr. Alexander’s
examination revealed full ROM of the elbows, wrists, hands and fingers. Finklestein, Phalen and
Tinel’s tests were negative. He found no evidence of neural deficits, radiculopathy, or peripheral
neuropathy and opined that appellant’s accepted condition of bilateral wrist tendinitis had fully
resolved. Based upon the normal examination findings of Dr. Alexander and Dr. Pabla and
normal diagnostic studies, the medical adviser concluded that appellant had a zero percent
impairment of her upper extremities as a result of the accepted condition of bilateral wrist
tendinitis.
Appellant has the burden of proof to establish that she sustained a permanent impairment
to a scheduled member. As the medical evidence of record lacks the detail necessary to provide
the basis for a schedule award under the A.M.A., Guides and is devoid of a rationalized medical
opinion on the issue of permanent impairment, the Board finds that it does not support
entitlement to a schedule award.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award for permanent
impairment to her upper extremities due to her accepted condition of tendinitis of the bilateral
wrists.

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 22 and January 15, 2008 decisions are affirmed.
Issued: September 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’Compensation Appeals Board

7

